Title: From George Washington to Eliza Harriot O’Connor, 17 October 1788
From: Washington, George
To: O’Connor, Eliza Harriot



Madam,
Mount Vernon October 17th 1788

The letter with which you favored me, on the 7th inst. did not get to my hand till the 15th or it should have received an earlier acknowledgment. Whenever you can make it convenient and agreeable to visit Mount Vernon Mrs Washington and myself will take pleasure in shewing you every civility in our power.
Governor Johnston of No. Carolina is a Gentleman with whom I have not the honor of an acquaintance, nor one with whom I have had any intercourse by letter—therefore, consistantly with rules of propriety, I should find myself at a loss to address him on the subject of your request. To me, it would seem, that the evidence of those characters whose children have been under your tuition would be the best recommendation you could obtain (and is indeed necessary) without any particular address—At the foot of which I would readily add my concurrance, as far as I have knowledge or can be warranted. I am Madam Yrs &c.

Go: Washington

